                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                         CIVIL ACTION NO. 1:20-CV-00111-GCM
 MISTY PARSONS,

                  Plaintiff,

     v.                                                                ORDER

 ANDREW M. SAUL,

                  Defendant.


           This action being submitted to the Court for entry of a Consent Order agreed to by the

 parties; and it appearing that the parties have agreed that the Commissioner of Social Security

 should pay the sum of $4,450.00, in full and final settlement of all claims arising under the

 Equal Access to Justice Act (“EAJA”). See 28 U.S.C. § 2412(d).

          It is therefore ORDERED that the Commissioner of Social Security pay to Plaintiff the sum of

$4,450.00 in attorney fees, in full satisfaction of any and all claims arising under EAJA, 28 U.S.C.

§ 2412(d), and upon the payment of such sum this case is dismissed with prejudice. If the award to Plaintiff

is not subject to the Treasury Offset Program, payment will be made by check payable to Plaintiff’s counsel,

Charlotte Hall, and mailed to her office at P.O. Box 58129, Raleigh, North Carolina 27658, in accordance

with Plaintiff’s assignment to her attorney of her right to payment of attorney’s fees under the EAJA. If the

payment is subject to offset, then any remaining fee will be made payable to Plaintiff and mailed to

Plaintiff’s counsel’s office address.

          SO ORDERED.

                                                       Signed: April 19, 2021




           Case 1:20-cv-00111-GCM Document 20 Filed 04/19/21 Page 1 of 1
